Citation Nr: 0601812	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously identified as a mood disorder, status post closed-
head injury (claimed as depression), and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied service connection for mood 
disorder, status post closed-head injury, claimed as 
depression.  

The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in January 2005.  

The claim was remanded in March 2005 for further development.  
Most recently, in a supplemental statement of the case 
(SSOC), issued in August 2005, the RO denied entitlement to 
service connection for a psychiatric disorder.  The case has 
been returned to the Board for appellate review.  
Regrettably, additional development is necessary at this 
time.  

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.


REMAND

The veteran seeks entitlement to service connection for a 
psychiatric disorder, variously identified as a mood 
disorder, status post-closed head injury (claimed as 
depression), and post traumatic stress disorder (PTSD).  

A June 2001 written statement from D.J.B., Ph.D., indicates 
that the veteran was seen for outpatient psychotherapy in 
1998, at which time his symptoms were noted as depression, 
anxiety, confusion, and cognitive impairment stemming from a 
life-threatening vehicular accident in early 1998.  Dr. D.B. 
stated that a sequela of the accidence was a closed-head 
injury or brain damage, which affected the veteran's mood or 
judgment.  The claims file does not contain any additional 
medical records regarding any treatment the veteran received 
for a closed-head injury in 1998.

In January 2005, the veteran testified at a Travel Board 
hearing at the RO before the undersigned.  During his 
hearing, the veteran alluded to a claim for service 
connection for chronic fatigue syndrome due to his service in 
the Persian Gulf, but also argued that his fatigue was part 
of his psychiatric disorder, which he variously described as 
PTSD and depression.  The veteran also testified that, 
shortly after being discharged from service, he received 
counseling from D.J.B., Ph.D., at the State University in 
Pennsylvania.  

In a March 2005 decision, the Board referred the issue of 
entitlement to service connection for chronic fatigue 
syndrome to the RO for further consideration.  The Board also 
remanded the appeal of the claim for entitlement to service 
connection for a psychiatric disorder to the RO, for 
additional development.  In remanding the case, the Board 
requested that the RO contact Dr. DJB and request copies of 
all treatment records regarding the veteran's 1998 individual 
psychotherapy treatment.  The Board also requested that the 
RO schedule the veteran for a PTSD examination.  

In March 2005, the veteran was sent a letter advising him 
that the AMC would be developing additional evidence for his 
appeal and enclosed an Authorization for Release of 
Information form for the veteran to provide the name and 
mailing address of all private doctors from whom he received 
treatment.  The March 2005 letter was sent to an address in 
Reading, PA.  The Board notes all previous correspondence to 
the veteran was sent to a post office box in Reamstown, PA.  

In March 2005, a representative from the AMC attempted to 
contact the veteran by telephone to confirm his address.  The 
woman who answered informed the representative that the 
veteran had not been at that number for six years, and that 
she did not have any forwarding information.  The 
representative then called another number and spoke with the 
veteran, who confirmed that his current address was the post 
office box in Reamstown, PA.  


In July 2005, the AMC sent the veteran a letter advising him 
that an examination would be scheduled in connection with his 
claim and that the Lebanon VA Medical Center (VAMC) would 
contact him of the date, time, and place of the examination.  
This letter was sent to the veteran's correct address.  

In August 2005, the AMC issued a supplemental statement of 
the case denying the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  In denying 
the veteran's claim, the AMC noted the veteran did not return 
the Authorization for Release of Information form enclosed in 
the March 2005 letter and that he had failed to report to his 
scheduled VA examination.  

In a November 2005 statement, the veteran's representative 
stated that the Reading, PA, address, to which the AMC sent 
its March 2005 letter, was the address used on the veteran's 
Application for Compensation and/or Pension dated in February 
2001, and that the AMC had verified the veteran's correct 
address was the post office box in Reamstown, Pennsylvania.  
The representative also stated that the veteran was never 
notified of the scheduled examination, except for the generic 
letter sent from the AMC in March 2005, advising him that an 
examination would be scheduled.  

As noted above, review of the record reveals that the AMC did 
not send its March 2005 letter (requesting the veteran 
provide contact information for his private doctors) to the 
veteran's correct address.  The Board notes that, after the 
AMC verified the veteran's correct address, it did not re-
send the letter to the veteran at his verified address.

Review of the evidentiary record also reveals that the only 
notification the veteran received pertaining to an 
examination was the July 2005 letter from the AMC.  As noted, 
that letter informed the veteran that the Lebanon VA medical 
center would contact him of the date, time, and place of the 
examination.  There is no indication in the evidence of 
record that the veteran was contacted by the Lebanon VAMC and 
notified of the scheduled examination.  




Given the foregoing, to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Contact David J. Brown, Ph.D., 1001 
University Drive, #4, State College, PA 16801, 
and request that he provide copies of all 
treatment records regarding the veteran's 1998 
outpatient psychotherapy treatment.  The RO 
should also request that Dr. Brown provide 
specific information regarding the veteran's 
medical treatment for any injuries sustained in 
a 1998 "life-threatening vehicular accident" 
(noted in Dr. Brown's June 2001 statement to 
the RO), including the names and addresses of 
treating physicians and hospitals.  Upon 
receipt of this information, and after 
obtaining any necessary releases from the 
veteran, the RO should contact the medical 
providers identified by Dr. Brown and request 
all medical records associated with treatment 
of the veteran's injuries, including his 
closed-head injury, in a 1998 motor vehicle 
accident.  If these records are not available, 
the RO should document its attempt to obtain 
the records and the response in the claims 
file.
      
2.  Schedule the veteran for an examination by 
a VA psychiatrist knowledgeable in evaluating 
post-traumatic stress disorders, to determine 
the nature and extent of any psychiatric 
disorder(s) found to be present.  Any and all 
studies deemed necessary by the examiner should 
be completed.  The claims file must be made 
available to the examiner for review, and the 
examination report should reflect that such 
review is accomplished.  A rationale should be 
provided for any opinion offered.
      
a.  The RO should advise the examiner 
of the veteran's receipt of the Combat 
Infantryman Badge, and that such an 
award provides credible supporting 
evidence of the existence of combat-
related stressors.  The examiner 
should further be instructed that only 
those combat-related events may be 
considered for the purpose of 
determining whether in-service 
stressors were sufficient to have 
caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by the in-service stressors and 
current symptomatology.  The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in the American Psychiatric 
Association manual, DSM-IV.
      
b.  If the veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors supporting the diagnosis, 
and the current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders.  
      
c.  If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide 
an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or less 
than likely (i.e., a probability of 
less than 50 percent) that any 
currently diagnosed psychiatric 
disorder is causally related the 
veteran's active military service, 
including his service during the 
Persian Gulf War.
      
d.  Note: The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.  
      
e.  In addition, if the veteran is 
found to have PTSD, or another 
diagnosed psychiatric disorder related 
to service, the examiner is requested 
to render an opinion as to the 
relative likelihood that any 
complaints of chronic fatigue are 
symptomatic of the diagnosed disorder.  
      
3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

